Brace, J.
(dissenting). — 1. The criticism on instruction number 2 is that it limits the right of the inter-pleader, Carlisle, “to take and receive a note and have it secured by deed of trust on the property of Eugene White for any bona fide debt or liability of said White to him” (Carlisle), thereby excluding the right of the said Carlisle to take a note and deed of trust embracing liabilities of the old firm of Carlisle & White to third parties. We do not think this a fair construction of the instruction. It was conceded that the whole consideration of the $4,000 note, except White’s original note of $500 and interest, and the money which Carlisle had loaned him from time to time amounting to $160.85, about which there was no dispute, consisted of losses on the accounts of White & Carlisle assigned to the latter, one-half of which White was to pay, and liabilities of that concern to third parties, which White had assumed, and of these liabilities there was no dispute about the item of $2,000, due the Exchange bank and interest. So that the whole matter in dispute was the bona fides of the liabilities of White to Carlisle on account of the losses on the assigned accounts and the liabilities of the old firm to third parties, which White in his contract with Carlisle had assumed to pay, and which the interpleaders claim went to make up the remainder of the consideration of the note. This was the issue to which the evidence was directed.
These were the only liabilities about which there was any dispute. These were evidently the liabilities to which the instruction referred, and the jury could *368not well have understood the expression “any bona fide debt or liability of White to Carlisle” or the expression “said White owed or was liable to said Carlisle for,” otherwise than as referring directly to those liabilities which were the “bone of contention.”
2. The objection to instruction number 3 is more serious. For, by this instruction, the jury are, in effect, told that fraud in fact, on the part of Carlisle, may be inferred from all the facts and circumstances of the case, provided they find that Eugene White gave the note and deed of trust with intent to hinder, delay or defraud his creditors and Carlisle had knowledge of such fraudulent intent and in any manner assisted White in carrying out such intent. The settled law in this state is that a creditor is not deprived of the right to secure the payment of an honest debt, by taking a security therefor that may have the effect of hindering or delaying other creditors, although he may know that the motive that prompts his debtor is not alone to give him the preference, but is coupled with an ulterior one to hinder and delay such other creditors or even to defeat the collection of their debts. Sexton v. Anderson, 95 Mo. 373; Albert v. Besel, 88 Mo. 150; Holmes v. Braidwood, 82 Mo. 610; Shelley v. Boothe, 73 Mo. 74.
His taking the security may assist his debtor in accomplishing his purpose as. to such creditors, but unless he himself has the same purpose, and does some act towards its accomplishment, he is not guilty of a fraud that will vitiate his security, and the question whether he took the security with such guilty purpose on his part, is a question of fact for the jury, whose province the court invaded in this case, when it told them that the facts and circumstances of the case were such as to warrant the inference of fraud. That was an inference that the jury should have been left at liberty to draw or not to draw, according to their own *369appreciation of the facts and circumstances in the case under their consideration.
3. Instruction number 4 was calculated to mislead the jury. Under its direction, although the jury may have found that Carlisle took the note and deed of trust for the purpose of securing an honest debt, and did no other act calculated to hinder or delay White’s other creditors, yet, if they found that White’s purpose in executing the securities was to hinder, delay or defeat his other creditors, and that Carlisle knew it, and “participated in such intent in any manner,” then his securities are void; and in the fifth instruction repeating this hypothesis, the jury are told in such case to find for the attaching creditors. These instructions should not have been given. They are erroneous in themselves and were well calculated to confuse the minds of the jurors and distract their attention from the real issues in the case, which were fairly well presented in the first two instructions given for the respondents. They present the solecism of a man guilty of no fraudulent act, yet guilty of fraud, by reason of some sort of occult participation in the fraudulent intent of another. We can understand how two minds can be said to participate in a fraudulent act, if such act be the joint product of a fraudulent purpose upon the part of each, and how each should be held responsible for the fraud. But it is impossible to conceive, except perhaps upon some principle of hypnotism or clairvoyance (of which we are not well advised) how one mind can participate in the intent of another, or how a person, committing no fraudulent act can become vicariously responsible for the fraudulent act of another by some sort of undefined participation not in the fraudulent act but in the fraudulent intent of that other person. The law holds no man responsible *370for the intentions of another, nor even for his own intentions until they bear fruit in action.
If Carlisle, in taking White’s promissory note for $4,000 and the deed of trust, knowingly included an amount in excess of White’s actual liabilities to him, direct and contingent, either for his own benefit, or as a secret trust for White, he was guilty of a fraud, upon White’s other creditors that would vitiate his security as to them, and the respondents ought to have recovered. In the first two instructions for the respondent the jury were in effect so told by the court. After ■covering the real issues in the case by these instructions the court erred in going beyond and suggesting to the jury in the last two that, although they might not find that Carlisle committed this fraud, they might find for the respondents on account of some sort of fraud that might be imputed to him through the intention of White.
It is impossible to say whether the verdict was the result of the jury’s conviction that Carlisle was actully guilty of the fraud defined in the first two instructions, and in issue in the case, or of some vague, suppositious fraud that seemed to be shadowed forth in the last two, or of some like fraud that they were told in the third instruction they were authorized to infer. In such case the only proper course to pursue is to reverse the judgment and remand the cause for new trial.
In these views Black, C. J. and Macearlane, J., concur.